IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 5 MM 2015
BUREAU OF PROFESSIONAL AND    :
OCCUPATIONAL AFFAIRS,         :
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
EDWARD J. ALEXANDER, MD,      :
                              :
               Petitioner     :


                                     ORDER


PER CURIAM
      AND NOW, this 11th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.